Case 1:17-mc-00151-LPS Document 240 Filed 02/12/21 Page 1 of 2 PageID #: 7095




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                          :
 CRYSTALLEX INTERNATIONAL CORP.,                          :
                                                          :
                        Plaintiff,                        :   Case No. 1:17-mc-00151-LPS
                                                          :
        v.                                                :
                                                          :
 BOLIVARIAN REPUBLIC OF VENEZUELA,                        :
                                                          :
                        Defendant.                        :
                                                          :
                                                          :

                                     NOTICE OF APPEAL

       Notice is hereby given that Intervenor Petróleos de Venezuela, S.A. appeals to the United

States Court of Appeals for the Third Circuit from the Opinion (D.I. 234) and Order (D.I. 235) of

this Court entered in this action on the 14th day of January, 2021.


                                               HEYMAN ENERIO
                                               GATTUSO & HIRZEL LLP


                                               /s/ Samuel T. Hirzel, II
 OF COUNSEL:                                   Samuel T. Hirzel, II (#4415)
                                               300 Delaware Avenue, Suite 200
 Joseph D. Pizzurro                            Wilmington, DE 19801
 Julia B. Mosse                                (302) 472-7300
 Kevin A. Meehan                               SHirzel@hegh.law
 Juan O. Perla
 CURTIS, MALLET-PREVOST,                       Attorney for Intervenor Petróleos de Venezuela,
 COLT & MOSLE LLP                              S.A.
 101 Park Avenue
 New York, NY 10178
 (212) 696-6000
 jpizzurro@curtis.com
 jmosse@curtis.com
 kmeehan@curtis.com
 jperla@curtis.com
Case 1:17-mc-00151-LPS Document 240 Filed 02/12/21 Page 2 of 2 PageID #: 7096




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF which will send notification of such filing to all

registered participants, including:

               Raymond J. DiCamillo
               Jeffrey L. Moyer
               Travis S. Hunter
               Richards, Layton & Finger, P.A.
               One Rodney Square
               920 North King Street
               Wilmington, DE 19801



                                            /s/ Samuel T. Hirzel, II
                                            Samuel T. Hirzel, II (#4415)
                                            Heyman Enerio Gattuso & Hirzel LLP
                                            300 Delaware Avenue, Suite 200
                                            Wilmington, DE 19801
                                            (302) 472-7300
                                            SHirzel@heghlaw.com
